NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                         In the Matter of the Estate of:

                  WILLIAM WINDFORD REECE, Deceased.

                    SAMUEL REECE, Petitioner/Appellant,

                                         v.

                    TIMOTHY CHU, Respondent/Appellee.

                              No. 1 CA-CV 18-0769
                                FILED 12-12-2019


           Appeal from the Superior Court in Maricopa County
                          No. PB 2018-070962
           The Honorable Aryeh D. Schwartz, Judge Pro Tempore

                                   AFFIRMED


                                APPEARANCES

Samuel Reece, Wilmington, California
Petitioner/Appellant

Tiffany & Bosco PA, Phoenix
By Alisa J. Gray, Justin P. Nelson
Counsel for Respondent/Appellee
                         IN RE: WILLIAM REECE
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.


B R O W N, Judge:

¶1           Samuel Reece appeals from the probate court’s order
concerning his application for appointment as a special administrator to
conduct funeral arrangements (“Application”) for his uncle, William Reece.
He argues the court improperly limited the scope of his appointment.
Because the court granted the precise relief requested in the Application,
we affirm.

                             BACKGROUND

¶2             William died on April 19, 2018. A short time later, Samuel
filed the Application. After holding a hearing where it determined that not
all interested parties had been properly noticed, the probate court reset the
hearing for a later date and ordered Samuel to give proper notice.

¶3            At the second hearing, held on July 13, 2018, Samuel
requested for the first time that the remains of Elsie Chu-Reece, William’s
pre-deceased wife, be shipped to the funeral home where William’s body
was located so the two could be buried together at a Phoenix cemetery.
Timothy Chu, Elsie’s son, did not object to the request for the appointment
of Samuel as special administrator for the disposal of William’s remains but
did oppose granting Samuel broader authority to also dispose of Elsie’s
remains. The probate court granted the Application, appointing Samuel
special administrator for the express and limited purpose of making funeral
and disposition arrangements for William Reece. The court, however,
implicitly denied Samuel’s oral motion as to the remains of Elsie and
directed Samuel to provide a proposed form of order.

¶4           Contrary to the court’s instruction, Samuel submitted a
proposed form of order that included relief concerning Elsie’s remains.
Timothy again objected to Samuel’s request for that broader authority. In
his response and supplemental response to Timothy’s objection, Samuel
challenged Timothy’s standing to object, asserting that William, as Elsie’s



                                     2
                         IN RE: WILLIAM REECE
                           Decision of the Court

spouse, had the exclusive right to dispose of Elsie’s remains. Samuel also
claimed that Timothy (and the Chu children) had been, and were presently,
“committing torts against the rights and interests of [William].” On
October 19, 2018, the court denied Samuel’s proposed form of order, finding
that it “blatantly goes beyond the narrow relief” requested in the
Application and that the matter before the court involved only the remains
of the decedent, William. After directing Timothy to submit a proposed
form of order, the court issued an order granting the Application
appointing Samuel “[s]pecial [a]dministrator for the limited purpose of
authorizing [him] to make funeral and disposition arrangements for . . .
[William’s] body . . . .” Samuel timely appealed.

                               DISCUSSION

¶5            Samuel contends that the probate court erred when it granted
his Application but declined to grant him authority, outside the
Application’s scope, to dispose of Elsie’s remains. He argues that (1)
Timothy had no standing to object to the request for additional authority;
(2) William (as Elsie’s spouse) had the exclusive right to dispose of Elsie’s
remains and Samuel, as special administrator, was empowered to assert
that right on William’s behalf; and (3) Timothy committed various torts in
cremating Elsie and refusing to ship her ashes to be buried with William.
We review the court’s legal conclusions de novo. In re Estate of Zaritsky, 198
Ariz. 599, 601, ¶ 5 (App. 2000).

¶6             A probate court has the power to appoint a special
administrator “on the petition of any interested person and finding, after
notice and hearing, that appointment is necessary to preserve the estate or
to secure its proper administration . . . .” A.R.S. § 14-3614(2). “A special
administrator . . . has the power of a general personal representative except
as limited in the appointment and duties as prescribed in the order. The
appointment may be for a specified time, to perform particular acts[,] or on
other terms as the court may direct.” A.R.S. § 14-3617. We strictly construe
the powers of a special administrator; his authority must flow from
applicable statutes and the probate court’s orders. Duncan v. Progressive
Preferred Ins. Co. ex rel. Estate of Pop, 228 Ariz. 3, 7, ¶ 14 (App. 2011).

¶7              A court’s power to render a valid judgment is limited by the
nature of the proceeding and the issues raised in the pleadings: “If the
court’s judgment exceeds those limits it is void.” Andrews v. Andrews, 126
Ariz. 55, 58 (App. 1980) (finding that a judgment was void where no
pleading was filed that placed an affirmative claim for recovery at issue);
Tarnoff v. Jones, 17 Ariz. App. 240, 244 (1972) (“[I]t is fundamentally unfair


                                      3
                         IN RE: WILLIAM REECE
                           Decision of the Court

to give greater or different relief in a judgment from that which . . . was
given notice by the complaint.”). Additionally, we generally do not review
an issue that was not properly presented to the probate court. See Pool v.
Peil, 22 Ariz. App. 417, 419 (1974). Here, as the court explained, the only
thing it was considering relating to the Application was “whether to
appoint [Samuel] as a special administrator for purposes of arranging a
burial for [William], and that’s it.”

¶8            Assuming without deciding that Samuel’s oral request at the
hearing was an allowable motion to amend his Application, the court did
not abuse its discretion in denying that request. As the probate court
properly noted, it could not have granted Samuel authority as special
administrator to dispose of Elsie’s remains because Samuel did not comply
with the statutory requirements. Section 14-3614(2) allows a probate court
to appoint a special administrator only upon a finding that, after notice and
a hearing, the appointment is necessary to preserve the estate or secure its
proper administration. Samuel complied with these requirements with
respect to William, but not Elsie. The probate court could not have granted
relief beyond that authorized by applicable statute. Nor could the court
have considered Samuel’s assertion that Timothy was liable for committing
several torts against William’s estate because the only matter properly
raised in this limited proceeding was whether the Application should be
granted.

¶9            In sum, Samuel’s Application requested that he be appointed
special administrator for the limited purpose of making funeral and
disposition arrangements for William, which Samuel expressly confirmed
during a subsequent hearing. Under those circumstances, and pursuant to
the probate statutes, supra ¶ 6, Samuel was not entitled to seek an order
allowing disposition of Elsie’s remains. Thus, the probate court did not err
when it granted the exact relief Samuel requested in his Application.




                                     4
                         IN RE: WILLIAM REECE
                           Decision of the Court

                              CONCLUSION

¶10           For the foregoing reasons, we affirm. In our discretion, we
deny Timothy’s request for attorneys’ fees under A.R.S. § 12-349(A)(1), (3),
which authorizes an award of attorneys’ fees, expenses, and damages when
a claim is brought without substantial justification or for delay or
harassment. We conclude that this appeal was not so frivolous or otherwise
unjustified such that sanctions under § 12-349 are justified. As the
prevailing party on appeal, however, Timothy may recover taxable costs
subject to compliance with ARCAP 21.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        5